On Application for Rehearing.
GIDEON, J.
In a petition for rehearing it is insisted that this court, by the decision in this case, in effect held that the McDonald Company is entitled to indemnity for the mere erection of a building resulting in injury to the plaintiff, the owner of adjoining property.
Certain statements contained in the opinion are relied upon as a basis for that contention. Among others, the following: “There is no substantial evidence that the Campbell Company was guilty of any negligence in making the excavation. ’ ’
That statement was not necessary or controlling in the de*280termination of tbe question presented by tbe appeal. It was, at most, but tbe opinion of tbe writer that in bis judgment there was little, if any, testimony upon which tbe jury returned a verdict in plaintiff’s favor. Tbe jury, by its verdict, however, determined that damages to tbe plaintiff’s property resulted from one of two causes: (a) That tbe defendants— McDonald Company and Campbell Company — caused tbe ground of plaintiff — Mrs. Allen — in its natural condition substantially to cave or fall away, or (b) that defendants excavated into or took away plaintiff’s ground. Tbe finding of the jury is conclusive upon both defendants.
No claim was made, nor is there any evidence in tbe record, that the plans and specifications were defective, or that in - constructing tbe building it was required- or necessary to trespass upon Mrs. Allen’s property. The Campbell Company Avas employed to construct tbe building per plans and specifications. It did so construct tbe building. Tbe Campbell Company also agreed, as part of the consideration, to hold the owner — McDonald Company — harmless from any damages resulting to adjoining property. As stated, the jury determined that the injury resulted from one of tAAro causes, or from both causes. We held in the opinion that the Campbell Company, by its contract, had agreed to protect the McDonald Company from any damages resulting from either of those causes.
Notwithstanding the elaborate and able brief of counsel for the Campbell Company on the petition for rehearing, we see no reason for changing our views. '
Petition for rehearing denied.
WEBEB, C. J., and THUEMAN, and CHEERY, JJ., concur.